                     UNITED STATES DISTRICT COURT
                        DISTRICT OF CONNECTICUT

MARVIN E. OWENS,                 :
                                 :
     Plaintiff,                  :
                                 :
     v.                          :       CASE NO.     3:16cv898(RNC)
                                 :
NOVIA et al.,                    :
                                 :
     Defendants.                 :


                RULING ON PLAINTIFF'S MOTION TO COMPEL

     The plaintiff, who is self-represented, brings this action

pursuant to 42 U.S.C. § 1983 against defendant Bridgeport police

officers Novia, Lazaro and Feroni concerning a May 21, 2015

incident. 1 The    operative   complaint    alleges      false   arrest   and

excessive force claims as to defendant Novia and failure to

intervene claims as to defendants Lazaro and Feroni.                 Pending

before the court is the plaintiff's motion to compel.            (Doc. #102.)

     The court held a lengthy oral argument on the plaintiffs'

prior motions to compel and issued a comprehensive ruling.             (Doc.

#96.)   The   plaintiff   subsequently     filed   the    instant    motion,

contending that the defendants' responses to some of the discovery

requests that the court had granted are inadequate.                 In their

opposition to the plaintiff's motion, the defendants argue that



     1 Theplaintiff also alleged a false arrest claim against
defendant Novia concerning his arrest on June 25, 2015. The court
dismissed this claim without prejudice. See doc. #93.
they fully complied with all the discovery requests in the court's

ruling.     (Doc. #107.)      In an effort to clarify the record, the

court ordered the defendants to "file a copy of the responses they

served and a memorandum addressing each of the requests that the

plaintiff challenges."        (Doc. #123.)    The defendants did so.      See

doc. ##130, 132.       The matter now being ripe for adjudication, the

court rules as follows:

1.   Production Request 2:        The plaintiff seeks police incident

reports for instances prior to May 21, 2015 when the Bridgeport

police responded to the plaintiff's High Ridge Drive.2

     In his motion to compel,          the plaintiff        argues that   the

defendants have not produced police reports for the October 20,

2014 and November 10, 2014 incidents.

     The defendants respond that no police reports exist for those

dates.    They point to their supplemental compliance in July 2018

in which they so indicate and submit the affidavit of Detective

Barbara     Gonzalez    who   conducted      the   search   for   responsive

documents. See doc. #130-2, Gonzalez Aff.

     The plaintiff's motion to compel is denied.               See American

Banana Co., Inc. v. Republic National Bank of New York, N.A., No.




     2The court repeats the text of the discovery request from its
prior ruling, doc. #96, and follows the order used by the plaintiff
in his motion to compel.
                                 2
99 CIV 1330(AGS), 2000 WL 521341, *3 (S.D.N.Y. 2000) (the "court

cannot compel production of what does not exist").

2.   Question 4:      The plaintiff asks whether defendant Novia

responded to a call on November 10, 2014 to go to the plaintiff's

High Ridge Drive home and if so, seeks the "nature of [the] call"

and the "outcome of police response."

     In the present motion, the plaintiff says that the defendants

are trying to "mislead" him by providing information for November

10, 2015, when he asked about November 10, 2014.

     As they did in their Supplemental Compliance dated July 25,

2018, defendants explain that there are no records of a November

10, 2014 call and as a result they

     assumed the plaintiff was referring to a matter on
     November 10, 2015. Because it was assumed that [] the
     date requested was November 10, 2015, information was
     disclosed to the plaintiff. To be clear, no matter exists
     for November 10, 2014. It has been determined that no
     call c[a]me into the Bridgeport Police Department on
     November 10, 2014 for 336 High Ridge Drive, therefore,
     no police incident reports exist.

See doc. 130-2.

     The plaintiff's motion to compel is denied.

3.   Question 5:   The plaintiff seeks information that the police

dispatcher gave defendant Novia about the May 21, 2015 call to the

High Ridge address.

     In   his   motion,   the   plaintiff   states   that   he   requests

                                   3
"electronically stored audio communication between Dispatch and

defendant Novia regarding May 21, 2015 call."

     The defendants explain that the 911 and dispatch recordings

with respect to May 21, 2015 incident at 336 High Ridge Drive were

saved to a USB flashdrive and produced to the plaintiff on two

occasions:     July 6, 2018 and again on July 25, 2018.    See doc.

#130-2 at 3.

     The motion to compel is denied.

4.   Question 3:    The plaintiff asks whether defendant Novia was

dispatched to the plaintiff's High Ridge address before May 21,

2015 and, if so, the plaintiff asks the defendants to "provide the

nature of the call [and] the outcome of the police response."

     In his motion to compel [102], the plaintiff states that the

defendants "continu[e] to mislead" as well as "fail[]to comply"

with the court's order.    Specifically, the plaintiff says that the

defendants fail to provide records for "dates of 9/16/15, 10/25/13,

5/2/16, 4/29/16, 11/10/14, 10/20/14 as well as defendants failed

to provide outcome of police response."    (Doc. #102 at 8.)

     Some of the dates the plaintiff lists are not "before May 21,

2015."   The defendants provided responses as to 10/25/13, 10/20/14

and 11/20/14 – the dates that are before May 21, 2015 - in their

supplemental compliance.    See doc. #130-2.



                                  4
      The plaintiff's to compel motion is denied.

5.   Questions 7 and 8:   The plaintiff asks whether defendant Novia

told the plaintiff that there was a 911 call placed from the High

Ridge address in which a woman and child were screaming.     If so,

the plaintiff asks whether defendant Novia's statement to the

plaintiff regarding the 911 call was true.

      The defendant Novia responded to the requests: "Yes. Yes, it

was true based upon facts and circumstances known[n] by Officer

Novia at the time he arrived at the scene."    (Doc. #130-1 at 6.)

      The plaintiff challenges the veracity of defendant's response

that a child was screaming.   Although titled as a motion to compel,

the plaintiff requests that the court impose sanctions.

      The defendants explain that their response is accurate based

on Officer Novia's recollection/perception of the CAD transmission

at the time of his arrival on the scene.

      The plaintiff's motion to compel is denied.

6.    Question 10:   The plaintiff asks whether defendant Novia

included the phrase "the truth, the whole truth and nothing but

the truth" in his May 21, 2015 incident report.

      The defendants responded to the request as follows:      "No.

The police incident report is a form document and does not contain

that phrase." (Doc. #130-1 at 6.)



                                  5
     In his motion to compel, the plaintiff contends that as to

the phrase "the truth, the whole truth and nothing but the truth,"

he meant "did defendant Novia add all facts and/or details"; "leave

out any details or facts" and "fabricate any details."    (Doc. #102

at 11.)     Plaintiff states that he "never ask[ed] if defendant

included the phrase" and implies that the court "err[ed]" in the

wording of the request.

     The court's review of the transcript reveals the following

colloquy:

     THE COURT: [Y]ou're asking if the report itself uses
     the words, "the truth, the whole truth and nothing but
     the truth?" Is what you're asking?
     MR. OWENS: Yes, you added everything that was correct,
     you left nothing out, and you did not fabricate. The
     truth, the whole truth, and nothing but the truth, your
     Honor.
     THE COURT: All right. Do you want to know if it was given
     under oath? Is that what you want to know, or do you
     want to know if it contains those words verbatim?
     MR. OWENS: If it contains those words verbatim.

(Doc. #134, Tr. at 52-53.)

     The motion to compel is denied.

7.   Question 14:    Did the plaintiff on May 21, 2015 provide the

defendant with valid identification?     If yes, was it before or

after placing plaintiff in handcuffs under arrest?

     The defendant responded "Yes, the plaintiff was asked for

identification.     The plaintiff was not arrested."   The plaintiff



                                  6
complains that the response is evasive.

     The defendants' response is not a model of clarity and it is

apparent that they dispute whether the plaintiff was placed under

arrest.      The    motion   to   compel   is    granted   as    follows:       The

defendants    shall    indicate    whether      the   plaintiff   provided     his

identification before or after he was handcuffed.

     Additional Discovery Requests

1.   The plaintiff seeks a copy of the complaint that his ex-wife,

Staarnetta Jones, filed with the Bridgeport Police Department in

June/July 2015 against defendant Novia.

     In     their    previously    served       compliance,     the   defendants

responded    that    no   responsive   documents       exist    and   listed   the

complaints Starnetta Owens filed.               (Doc. #130-1 at 7.)            They

reiterate this response in their memorandum.               (Doc. #132 at 4.)

     The plaintiff's motion to compel is denied.

2.   The plaintiff seeks a copy of the complaint he filed against

Officer Edward Rivera from Internal Affairs.

     The defendants point to their earlier compliance in which

they provided a copy of the complaint dated 10/1/15.                  (Doc. #132

at 4.)

     The plaintiff's motion to compel is denied.

3.   The plaintiff seeks production of statements he made to



                                       7
Bridgeport police regarding the May 21, 2015, June 25, 2015 and

"car jacking/attempted murder" incidents. (Doc. #102 at 15.)

     The plaintiff complains that the defendants did not produce

documents concerning the "car jacking/attempted murder" incident.

     The defendants respond that they fully responded to the

request, pointing to their July production of a Civilian Complaint

Report. (Doc. #132 at 4.)

     The plaintiff's motion to compel is denied.

     Case Management:   The discovery deadline has long passed.

This ruling resolves all outstanding discovery issues

     SO ORDERED at Hartford, Connecticut this 6th day of February,

2019.

                              _________/s/__________________
                              Donna F. Martinez
                              United States Magistrate Judge




                                8
